DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the height of the pump and filling reservoir in relation to the de-gas tank must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "disposed at a second height lower than the first height" in claim 1 is a relative term which renders the claim indefinite.  The term disposed at a second height lower than the first height" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Correction is required.
Claims 2 – 10 are rejected for being dependent on the rejected based claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirakata (US 2001/0019789).
Regarding Claim 1:
Hirakata teaches an apparatus for initializing cooling circulation with a de-gas pumping system in a vehicle, the apparatus comprising: a de-gas tank (12) containing cooling liquid, wherein the de-gas tank is disposed at a first height within a chamber of the vehicle; a pump (76) connected to the de-gas tank via a pipe, wherein the pump is disposed at a second height lower than the first height within the chamber (Fig 1 shows the pump slightly lower than degas bottle 12); and a filling reservoir (20) disposed within a set distance to the pump and at a substantially similar height with the second height within the chamber.
	Regarding Claim 2:
Hirakata teaches the de-gas tank has a volume of cooling liquid that accounts for a smaller percentage of an overall volume of cooling liquid inside the vehicle compared to a system without the filling reservoir (Fig 1).
	Regarding Claim 3:
Hirakata teaches the pump, in combination with an operation of the de-gas tank and the filling reservoir, is configured to push the cooling liquid through a computing system (hybrid engine 30 is considered a computing system) without air pockets (Fig 1).
	Regarding Claim 4:
Hirakata teaches the filling reservoir is configured to remove air pockets within the pump (via 65).
	Regarding Claim 5:
Hirakata teaches the air pockets within the pump are removed by the cooling liquid being pushed into and filling the pump from the filling reservoir (Fig 1).
	Regarding Claim 6:
Hirakata teaches the filling reservoir and the cooling liquid are configured to prime the pump (fig 1).
	Regarding Claim 7:
Hirakata teaches the filling reservoir and the cooling liquid are configured to create a net positive head at an inlet of the pump (Fig 1).
	Regarding Claim 8:
Hirakata teaches the filing reservoir is closed after the pump has been primed to start operation until a next time when the pump is to be primed (Fig 1).
	Regarding Claim 9:
Hirakata teaches the de-gas tank has a vent functionality (via 50, 65) while the filling reservoir does not have any vent functionality.
	Regarding Claim 10:
Hirakata teaches the filling reservoir is configured to push the cooling liquid at an inlet of the pump at the time when the pump is to be primed (Fig 1).
	Regarding Claims 11 – 20:
Hirakata teaches a method for initializing cooling circulation with a de-gas pumping system in a vehicle, the method comprising: opening a cap (24) on a filing reservoir (20) disposed in proximity to a pump (76), the filling reservoir and the pump disposed at a height level lower than a de-gas tank (12) within a chamber of the vehicle; partially closing the cap (the driver/user can do this at any time, as is the nature of having a cap) on the filling reservoir after the filling reservoir is filled with cooling liquid and the pump has been primed to start operation; and opening a primary cap (18) on the de-gas tank to fill the cooling liquid to a cooling system within the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747